Russell, C. J.
In one of the assignments of error complaint is made that the court refused to direct a verdict for the defendant, because the evidence showed that if he was guilty of anything at all, the offense was that of receiving stolen goods, and not simple larceny as charged. That it is never error for the court to refuse to direct a verdict is axiomatic.
Without deciding whether the facts of the case necessarily place it under the general rule that there are no accessories in misdemeanors, or discussing the proposition that the crime of receiving stolen goods is one separate and distinct from that of simple larceny, it is enough to say that the circumstances in proof were sufficient to authorize the jury to find that the accused was an active participant in the theft alleged. According to.some of the testimony, he not only sold the peas which were alleged to have been the subject of larceny, for the behoof of his associates, but he was either actually or, as a watchman, constructively present at the asportation. Judgment affirmed.